United States Court of Appeals
                      For the First Circuit

No. 02-2579

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                         JAMES McCORMACK,

                      Defendant, Appellant.


                           ERRATA SHEET

     The opinion of this Court issued on June 8, 2004 is amended as
follows:

     On Page 13, line 14 "Taken in" should be changed to "This
possibility, taken in" and on line 16, "the jury had" should be
changed to "gave the jury"

     On Page 16, line 1, "fewer" should be changed to "shorter"

     On Page 17, line 13, "§ 944(f)."       should be changed to "§
994(f)."